UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
DAVID CAMPBELL,
Plaintiff,
v. . Case No. 8:18-cv-2491-T-TGW

ANDREW M. SAUL,
Commissioner of Social Security, !

Defendant.
/

ORDER

The plaintiff in this case seeks judicial review of the denial of his
claim for Social Security disability benefits.2 Because the decision of the
Commissioner of ‘Social Security is supported by substantial evidence and
contains no reversible error, the decision is affirmed.

OL

The plaintiff, who was forty-three years old at the time of the most
recent administrative hearing and who has the equivalent of a high school
education, has worked as a sales associate (Tr. 42, 368). He filed a claim for

disability benefits, alleging that he became disabled due to migraine headaches,

 

1Andrew M. Saul became the Commissioner of Social Security on June 17, 2019,
and should be substituted as the Defendant. See Fed. R. Civ. P. 25(d).

2The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 12).
chronic low back pain, arthritis in the lower spine, degenerative joint disease of
the cervical spine, degenerative joint disease of the lumbosacral spine, sciatica,
and diabetes (Tr. 367). The claim was denied initially and upon reconsideration.

At his request, the plaintiff received a de novo hearing before an
administrative law judge. After conducting two hearings, the law judge issued an
unfavorable decision on April 6, 2016 (Tr. 108). Plaintiff sought review of the
decision, and the Appeals Council granted the request and remanded the case for
further consideration (Tr. 126-28).

On remand, a different law judge conducted a supplemental hearing
(Tr. 41). Thereafter, the law judge found that the plaintiff has severe impairments
of migraine headaches, degenerative disc disease, osteoarthritis of the left ankle,
diabetes, affective disorder, anxiety disorder, and obesity (Tr. 19). In light of
those impairments, the law judge determined that the plaintiff was unable to
perform his past relevant work (Tr. 27). However, based on the testimony of a
vocational expert, the law judge concluded that the plaintiff could perform other
jobs that exist in significant numbers in the national economy, such as a final
assembler, production-inspection-lens block gauger, and stone setter (Tr. 28, 58).
Accordingly, he decided that the plaintiff was not-disabled (id.). The Appeals
Council let the decision of the law judge stand as the final decision of the

defendant.
“IL

In order to be entitled to Social Security disability benefits, a
claimant must be unable “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which... has lasted
or can be expected to last for a continuous period of not less than twelve months.”
42 U.S.C. 423(d)(1 (A). A “physical or mental impairment,” under the terms of
the Social Security Act, is one “that results from anatomical, physiological, or
psychological abnormalities which are demonstrable by medically acceptable
clinical and laboratory diagnostic techniques.” 42 U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not disabled
must be upheld if it is supported by substantial evidence. 42 U.S.C. 405(g).
Substantial evidence is “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 3 89,
401 (1971), quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229
(1938). Under the substantial evidence test, “findings of fact made by
administrative agencies ... may be reversed .. . only when the record compels a
reversal; the mere fact that the record may support a contrary conclusion is not.
enough to justify a reversal of the administrative findings.” Adefemi v. Ashcroft,
386 F.3d 1022, 1027 (11th Cir. 2004).

It is, moreover, the function of the Commissioner, and not the

courts, to resolve conflicts in the evidence and to assess the credibility of the

3
witnesses. Grant v. Richardson,